DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action relates to Applicant’s Response of March 25, 2021.

Response to Arguments
Applicant's arguments filed March 25, 2021 regarding claim 18 have been fully considered but they are not persuasive. Applicant first argues that Chan fails to disclose, “capturing a snapshot of a distributed cloud-based workload comprising (i) one or more virtual machines, (ii) one or more storage volumes and/or (iii) one or more network configurations.” With respect to this argument, Examiner notes that claim 18 recites “and/or” and Examiner is interpreting the claim to mean “or.” Therefore, Examiner is interpreting the claim to only require one of the elements listed, and Chan discloses a snapshot of the virtual machine 114 (considered to be one or more virtual machines).
With respect to Applicant’s argument that Chan does not disclose “storing only the identified differences between the snapshot and at least one prior snapshot as an incremental 
Applicant’s arguments with respect to claims 21 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended language is considered to be disclosed in Camble et al. (U.S. Publication No .2015/0046398 A1, hereinafter referred to as (Camble”), and when combined with Chan is considered to render the claims obvious under 35 USC 103, see below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: backup client and backup appliance in claims 28-37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 18, 19, 21, 22, 24-29, 31 and 34-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (U.S. Publication No. 2014/0149352 A1, hereinafter referred to as “Chan”). 
Regarding claim 18, Chan discloses a computer-implemented method for backing up cloud-based applications, the method comprising: (method for backing up cloud-based applications)(e.g., abstract and paragraph [0004])
capturing a snapshot of a distributed cloud-based workload comprising (i) one or more virtual machines, (ii) one or more storage volumes, and/or (iii) one or more network configurations; (a snapshot is captured of a distributed cloud-based workload – snapshot includes both the state and the data of a virtual machine at a specific point in time.)(e.g., paragraph [0033])
identifying differences between the snapshot and at least one prior snapshot; (differences are identified between the snapshot and at least one prior snapshot)(e.g., paragraphs [0033]-[0034])
storing only the identified differences between the snapshot and the at least one prior snapshot as an incremental image; and (the identified differences between the snapshot and the at least one prior snapshot are stored as a delta image, which is considered to be an incremental image)(e.g., paragraphs [0033]-[0034])
applying the incremental image to an existing point-in-time copy of the distributed cloud-based workload, thereby forming a current point-in-time copy of the distributed cloud-based workload. (the delta image is applied to an existing point-in-time copy of the distributed cloud-based workload, which forms a current point-in-time copy of the distributed 

Regarding claim 19. Chan discloses the method of claim 18. Chan further discloses wherein the distributed cloud-based workload comprises a first virtual machine. (first virtual machine 114 is included)(e.g., figure 4 and paragraph [0033]). 

Regarding claim 22, Chan discloses the method of claim 18. Chan further discloses wherein the snapshot comprises one or more data files, the method further comprising streaming the one or more data files over a network to a remote data store. (snapshot includes data files and the data files are transmitted (streamed) over a network to a remote data store - database)(e.g., abstract, figure 4 and paragraphs [0032]-[0034], [0039] and [0046]).

Regarding claim 24, Chan discloses the method of claim 18. Chan further discloses wherein the incremental image is applied on a backup appliance connected to one more workload computing systems via a network. (delta image is applied on a backup appliance connected to workload computing system)(e.g., figure 3 and paragraphs [0030]-[0034]).

Regarding claim 25, Chan discloses the method of claim 18. Chan further discloses wherein applying the incremental image to an existing point-in-time copy of the distributed cloud-based workload comprises applying applicable incremental changes to virtual machines, storage volumes, and/or virtual networks in the existing point-in-time copy of the distributed cloud-based workload. (e.g., paragraphs [0034]-[0036], [0039] and [0040]).

Regarding claim 26, Chan discloses the method of claim 18. Chan further discloses further comprising hydrating the distributed cloud-based workload using the at least one prior snapshot to form the existing point-in-time copy by reconstructing on a backup appliance: (i) a virtual machine for each virtual machine in the at least one prior snapshot, (ii) a storage volume for each storage volume in the at least one prior snapshot, and (iii) a virtual network for each network configuration in the at least one prior snapshot.  (the distributed cloud-based workload can be recreated by using the recovery images to return to the desired point-in-time)(e.g., paragraphs [0033], [0034] and [0039]).

Regarding claim 27, Chan discloses the method of claim 18. Chan further discloses further comprising creating an entry in a workload manager database corresponding to the current point-in-time copy of the distributed cloud-based workload. (database is used and entries are added to include the current point-in-time copy of the distributed cloud-based workload)(e.g., paragraphs [0032] and [0033]).

Regarding claim 28, Chan discloses a system for backing up cloud-based applications, the system comprising: (system)(e.g., abstract and paragraphs [0017]-[0018]) 
a backup client for: (e.g., figures 4-5 and paragraph [0017])
capturing a snapshot of a distributed cloud-based workload comprising (i) one or more virtual machines, (ii) one or more storage volumes, and/or (iii) one or more network configurations; (a snapshot is captured of a distributed cloud-based workload – snapshot 
identifying differences between the snapshot and at least one prior snapshot; and (differences are identified between the snapshot and at least one prior snapshot)(e.g., paragraphs [0033]-[0034])
storing only the identified differences between the snapshot and the at least one prior snapshot as an incremental image; and (the identified differences between the snapshot and the at least one prior snapshot are stored as a delta image, which is considered to be an incremental image)(e.g., paragraphs [0033]-[0034])
a backup appliance for applying the incremental image to an existing point-in-time copy of the distributed cloud-based workload, thereby forming a current point-in-time copy of the distributed cloud-based workload. (the delta image is applied to an existing point-in-time copy of the distributed cloud-based workload, which forms a current point-in-time copy of the distributed cloud-based workload – the delta image is merged  with the base image to create a recover image for the virtual machine)(e.g., paragraph [0034]).
Claims 29, 32 and 34-37 have substantially similar limitations as stated in claims 19, 21, 22 and 24-27, respectively; therefore, they are rejected under the same subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Ngo (U.S. Publication No. 2008/0028009 A1, hereinafter referred to as “Ngo”).
Regarding claim 20, Chan discloses the method of claim 19. However, Chan does not appear to specifically disclose further comprising quiescing the first virtual machine prior to capturing the snapshot, and resuming the first virtual machine following capturing the snapshot. 
On the other hand, Ngo, which relates to systems and methods for continuous data replication (title), does disclose further comprising quiescing the first virtual machine prior to capturing the snapshot, and resuming the first virtual machine following capturing the snapshot. (replication manager suspends further copy operations. Snapshot is taken that represents a complete set of recoverable application data up to the point in time associated with the consistency point (i.e., the time at which the quiesced application suspended normal data write operations). After snapshot is taken, the replication manager instructs copy operations associated with replay threads to resume.)(e.g., paragraphs [0127]-[0128]).
Chan discloses high availability for cloud servers that includes periodically taking snapshots of the virtual machine associated with the snapshot agent, determining a delta image based on a change between a current snapshot and a previous snapshot, and removing previous snapshots in the virtual machine and transmitting the delta image to the snapshot manager. E.g., abstract. The snapshot manager is configured to store a recovery image for each of the plurality of virtual machines and to merge the received delta image with the recover image to update the recovery image. Id. However, Chan does not appear to specifically disclose to quiesce desired VMs, take the desired snapshot of the VMs and its resources and to resume the VMs after taking the snapshot. On the other hand, Ngo does disclose that it is known to perform the actions to be able to recover data to a consistency point or a particular point in time. E.g., paragraph [0128]. Since it is known that actions would have to be suspended to be able to effectively take a snapshot and then resume copy operations after the snapshot completion, it would have been obvious to one of ordinary skill in the art at the time to of Applicant’s filing to incorporate these benefits to Chan to further enhance Muller so that the snapshot is effectively taken while providing the system to resume when it becomes available.
Claim 30 has substantially similar limitations as stated in claim 20; therefore, it is rejected under the same subject matter.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Camble et al. (U.S. Publication No. 2015/0028009 A1, hereinafter referred to as “Ngo”).
Regarding claim 21, Chan discloses the method of claim 18. Chan discloses a snapshot is captured or created by a backup client executing on a hypervisor – snapshot agent (e.g. figures 1 and 4 and paragraphs [0032]-[0034], [0038] and [0039]); however, Chan does not appear to specifically disclose wherein the snapshot is captured by a backup client executing on a hypervisor external to the distributed cloud-based workload. 
On the other hand, Camble, which relates to accessing and replicating backup data objects (title), does disclose wherein the snapshot is captured by a backup client executing on a hypervisor external to the distributed cloud-based workload. (client may contain a virtual machine hypervisor, along with a GUI to control backup/restore operations and so forth. Based on implementation, it is known for client to be located both local to the primary storage or may be remotely located with respect to the primary storage.)(e.g., abstract and paragraphs [0014], [0018], [0020] and [0021]).
Chan discloses high availability for cloud servers that includes periodically taking snapshots of the virtual machine associated with the snapshot agent, determining a delta image based on a change between a current snapshot and a previous snapshot, and removing previous snapshots in the virtual machine and transmitting the delta image to the snapshot manager. E.g., abstract. The snapshot manager is configured to store a recovery image for each of the plurality of virtual machines and to merge the received delta image with the recover image to update the recovery image. Id. However, Chan does not appear to specifically disclose that the snapshot is captured by a backup client executing on a hypervisor external to the distributed cloud-based workload. On the other hand, Camble, does disclose that a client can include a virtual hypervisor 
Claim 31 has substantially similar limitations as stated in claim 21; therefore, it is rejected under the same subject matter.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Muller et al. (U.S. Publication No. 2013/0339298 A1, hereinafter referred to as “Muller”).
Regarding claim 23, Chan discloses the method of claim 22. However, Chan does not appear to specifically disclose wherein the one or more data files are streamed to the remote data store using a representational state transfer (REST)-ful application programming interface. 
On the other hand, Muller, which relates to a collaborative backup in a networked storage system (title), does disclose wherein the one or more data files are streamed to the remote data store using a representational state transfer (REST)-ful application programming interface. (management agent can provide the ability to communicate with other components via network protocols and APIs that include REST APIs)(e.g., paragraphs [00168] and [0172]).
Chan discloses high availability for cloud servers that includes periodically taking snapshots of the virtual machine associated with the snapshot agent, determining a delta image based on a change between a current snapshot and a previous snapshot, and removing previous snapshots in the virtual machine and transmitting the delta image to the snapshot manager. E.g., abstract. The snapshot manager is configured to store a recovery image for each of the plurality of virtual machines and to merge the received delta image with the recover image to update the recovery image. Id. However, Chan does not appear to specifically disclose that the one or more data files are streamed to the remote data store using a REST-ful API. On the other hand, Muller, which also relates to backup (e.g., paragraphs [0010], [0126], does provide that the information can be transmitted through APIs that utilize REST. This provides for an effective manner to transmit the data, while allowing users and system processes can retrieve information about the status of information management operations (e.g., storage operations) or issue instructions to the system and other components. E.g., paragraphs [0168]-[0170]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the REST-ful API as disclosed in Muller to provide an effective manner for users and processes to retrieve information regarding status of transfer in Chan.
Claim 33 has substantially similar limitations as stated in claim 23; therefore, it is rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165